                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


TUSHANA ROZELLA JACOBS,                          )        CASE NO. 1:18-cv-2485
                                                 )
                                                 )
                       PLAINTIFF,                )        JUDGE SARA LIOI
                                                 )
vs.                                              )
                                                 )        MEMORANDUM OPINION
COMMISSIONER OF SOCIAL SECURITY                  )
ADMINSTRATION,                                   )
                                                 )
                      DEFENDANT.                 )

       Before the Court is the report and recommendation of the Magistrate Judge in the

above-entitled action. Under the relevant statute:

               [. . .] Within fourteen days after being served with a copy,
               any party may serve and file written objections to such
               proposed findings and recommendations as provided by rules
               of court. A judge of the court shall make a de novo
               determination of those portions of the report or specified
               proposed findings or recommendations to which objection is
               made.

28 U.S.C. ' 636(b)(1)(C). In this case, the fourteen-day period has elapsed and no

objections have been filed. The failure to file written objections to a Magistrate Judge=s

report and recommendation constitutes a waiver of a de novo determination by the district

court of an issue covered in the report. Thomas v. Arn, 728 F.2d 813 (6th Cir. 1984), aff=d,

474 U.S. 140 (1985); see United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       The Court has reviewed the Magistrate Judge=s report and recommendation and

adopts the same. Accordingly, the decision of defendant Commissioner denying plaintiff’s
application for Supplemental Security Income and Disability Insurance Benefits is

affirmed, and this case is closed.

       IT IS SO ORDERED.



Dated: April 8, 2020
                                        HONORABLE SARA LIOI
                                        UNITED STATES DISTRICT JUDGE
